Exhibit 10.44

 

[Name]

Employee ID Number: [Number]

Grant Number: [Number]

 

APPLIED MATERIALS, INC.

 

RESTRICTED STOCK AGREEMENT

 

Applied Materials, Inc. (the “Company”) hereby grants you, [Name] (the
“Employee”), a grant of Restricted Stock under the Company’s Employee Stock
Incentive Plan (the “Plan”). The date of this Agreement is [DATE]. Subject to
the provisions of Appendix A (attached) and of the Plan, the principal features
of this grant are as follows:

 

Number of Shares of Restricted Stock: [Number]    Purchase Price per Share:   
US $ 0.01 Scheduled Vesting Dates/Period of Restriction:    Number of Shares:   
    [VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS]*    [Number]       

 

IMPORTANT:

--------------------------------------------------------------------------------

* Except as otherwise provided in Appendix A, Employee will not vest in the
Restricted Stock unless he or she is employed by the Company or one of its
Affiliates through the applicable vesting date.

 

Your electronic or written signature below indicates your agreement to purchase
the shares of Restricted Stock (the “Shares”) and understanding that this grant
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Shares covered by this grant is contained in paragraphs 3 through 6 of
Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I executed with the
intent to sign this Agreement.”

 

EMPLOYEE

 

 

--------------------------------------------------------------------------------

[Name]     Date: [DATE]    

 

Please be sure to retain a copy of your returned electronically signed
Agreement; you may obtain a paper copy at any time and at the Company’s expense
by requesting one from Stock Programs (see Paragraph 11 below). If you prefer
not to electronically sign this Agreement, you may accept this Agreement by
signing a paper copy of the Agreement and delivering it to Stock Programs.



--------------------------------------------------------------------------------

APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

1. Grant. The Company hereby grants to the Employee under the Plan an award of
[Number] Shares for $0.01 per Share, commencing on the Grant Date, subject to
all of the terms and conditions in this Agreement and the Plan. By accepting
this grant of Restricted Stock, the par value purchase price for each Share of
Restricted Stock (a) will be deemed paid by the Employee by past services
rendered by the Employee, if the Employee is an existing employee of the Company
or one of its Affiliates and not a newly-hired employee, or (b) shall be paid to
the Company by cash or check by the Employee, if the Employee is a newly-hired
employee of the Company or one of its Affiliates.

 

2. Shares Held in Escrow. Unless and until the Shares will have vested in the
manner set forth in paragraphs 3 through 5, such Shares will be issued in the
name of the Employee and held by the Stock Programs Department of the Company
(or its designee) as escrow agent (the “Escrow Agent”), and will not be sold,
transferred or otherwise disposed of, and will not be pledged or otherwise
hypothecated. The Company may determine to issue the Shares in book entry form
and/or may instruct the transfer agent for its Common Stock to place a legend on
the certificates representing the Restricted Stock or otherwise note its records
as to the restrictions on transfer set forth in this Agreement and the Plan. The
certificate or certificates representing such Shares will not be delivered by
the Escrow Agent to the Employee unless and until the Shares have vested and all
other terms and conditions in this Agreement have been satisfied.

 

3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs 4
and 5, and subject to paragraph 6, the Shares awarded by this Agreement shall
vest in accordance with the vesting provisions set forth on the first page of
this Agreement. Shares shall not vest in the Employee in accordance with any of
the provisions of this Agreement unless the Employee shall have been
continuously employed by the Company or by one of its Affiliates from the Grant
Date until the date otherwise is scheduled to occur.

 

4. Modifications to Vesting Schedule.

 

(a) Vesting upon Change to Part-time Status. In the event that the Employee’s
employment with the Company or an Affiliate changes from full-time status to
part-time status, and the change to part-time status lasts more than six (6)
months during any rolling twelve (12) month period, the Shares awarded by this
Agreement that are scheduled to vest during the twelve (12) months following the
day the Employee first attains part-time status (as defined below) shall be
determined according to the following formula (rounded to the nearest whole
share):

 

number of shares that would     X    
average number of hours worked per week during part-time status     =     new
number have vested       divided by the hours worked in a standard work week    
  of shares that will vest

 

For purposes of this Agreement, “part-time status” means the Employee is
scheduled to work an average number of hours per week that equals seventy-five
percent (75%) or less of the total number of hours in a standard work week for a
period greater than six (6) months, as determined over a rolling twelve (12)
month period.

 

2



--------------------------------------------------------------------------------

Only Shares that are not yet vested may be modified pursuant to the preceding
formula. Shares awarded by this Agreement that are no longer vested as a result
of the change to part-time status never will vest and instead will terminate.
The preceding formula will be reapplied if the Employee continues to be on
part-time status following the conclusion of the twelve (12) month measurement
period. The number of Shares awarded by this Agreement shall be modified
according to the preceding formula unless otherwise recommended by the Company’s
Vice President of Human Resources (“VP of HR”) and approved by the Company’s
Chief Executive Officer (the “CEO”) or prohibited by applicable law. If the
Employee is or was an executive officer of the Company, any modification of the
preceding formula instead is subject to the approval of the Human Resources and
Compensation Committee of the Company’s Board of Directors.

 

(i) Example 1. Employee is scheduled to vest in 100 Shares on July 1, 2007.
Employee has a standard work week of 40 hours. On May 1, 2006, Employee begins
working 20 hours per week, and continues to work 20 hours per week for 2 months.
Employee still will be scheduled to vest in 100 Shares on July 1, 2007.

 

(ii) Example 2. Employee is scheduled to vest in 100 Shares on July 1, 2007.
Employee has a standard work week of 40 hours. On May 1, 2006, Employee begins
working 20 hours per week, and continues to work 20 hours per week for 7 months.
Employee now will be scheduled to vest in 50 Shares on July 1, 2007. The other
50 Shares that were scheduled to vest on July 1, 2007 never will vest and
instead will terminate.

 

(iii) Example 3. Employee is scheduled to vest in 100 Shares on December 1,
2006. Employee has a standard work week of 40 hours. On May 1, 2006, Employee
begins working 30 hours per week, and continues to work 30 hours per week for 9
months. Employee therefore attains part-time status on November 2, 2006.
Employee now will be scheduled to vest in 75 Shares on December 1, 2006. The
other 25 Shares that were scheduled to vest on December 1, 2006 never will vest
and instead will terminate.

 

In the event applicable law prohibits the modification under the preceding
formula, the Employee agrees that the CEO may extend the vesting period with
respect to an award of Restricted Stock or reduce the Shares awarded by this
Agreement on a pro rata basis, as reasonably determined by the CEO and to the
extent permitted under applicable law, commensurate with the Employee’s change
to part-time status; provided that any such modification shall not affect a
greater number of Shares than the number of Shares that would have been modified
pursuant to the preceding formula.

 

(b) Vesting upon Personal Leave of Absence. In the event that the Employee takes
a personal leave of absence (“PLOA”), the Shares awarded by this Agreement that
are scheduled to vest shall be modified as follows:

 

(i) if the duration of the Employee’s PLOA is six (6) months or less, the
vesting schedule set forth on the first page of this Agreement shall not be
affected by the Employee’s PLOA.

 

3



--------------------------------------------------------------------------------

(ii) if the duration of the Employee’s PLOA is greater than six (6) months but
not more than twelve (12) months, the scheduled vesting of any Shares awarded by
this Agreement that are not then vested shall be deferred for a period of time
equal to the duration of the Employee’s PLOA less six (6) months unless
otherwise recommended by the Company’s VP of HR.

 

(iii) if the duration of the Employee’s PLOA is greater than twelve (12) months,
any Shares awarded by this Agreement that are not then vested immediately will
terminate unless otherwise recommended by the Company’s VP of HR and approved by
the CEO.

 

(iv) Example 1. Employee is scheduled to vest in Shares on January 1, 2007. On
May 1, 2006, Employee begins a 6-month PLOA. Employee’s Shares still will be
scheduled to vest on January 1, 2007.

 

(v) Example 2. Employee is scheduled to vest in Shares on January 1, 2007. On
May 1, 2006, Employee begins a 9-month PLOA. Employee’s Shares awarded by this
Agreement that are scheduled to vest after November 2, 2006 will be modified
(this is the date on which the Employee’s PLOA exceeds six (6) months).
Employee’s Shares now will be scheduled to vest on April 1, 2007 (three (3)
months after the originally scheduled date).

 

(vi) Example 3. Employee is scheduled to vest in Shares on January 1, 2007. On
May 1, 2006, Employee begins a 13-month PLOA. Employee’s Shares will terminate
on May 2, 2007 unless otherwise recommended by the Company’s VP of HR and
approved by the CEO.

 

In general, a “personal leave of absence” does not include any legally required
leave of absence. The duration of the Employee’s PLOA will be determined over a
rolling twelve (12) month measurement period. Shares awarded by this Agreement
that are scheduled to vest during the first six (6) months of the Employee’s
PLOA will continue to vest as scheduled. However, Shares awarded by this
Agreement that are scheduled to vest after the first six (6) months of the
Employee’s PLOA will be deferred or terminated depending on the length of the
Employee’s PLOA. The Employee’s right to vest in Shares awarded by this
Agreement shall be modified as soon as the duration of the Employee’s PLOA
exceeds six (6) months.

 

(c) Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, one hundred percent (100%) of the Shares
subject to this Restricted Stock award shall vest on the date of the Employee’s
death. In the event that any applicable law limits the Company’s ability to
accelerate the vesting of this award of Restricted Stock, this Paragraph 4 shall
be limited to the extent required to comply with applicable law. Notwithstanding
any contrary provision of this Agreement, if the Employee is subject to Hong
Kong’s ORSO provisions, the first sentence of this Paragraph 4 (relating to
accelerated vesting upon death) shall not apply to this award of Restricted
Stock.

 

4



--------------------------------------------------------------------------------

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Shares at any time, subject to the terms of the Plan. If so accelerated, such
Shares will be considered as having vested as of the date specified by the
Committee.

 

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Shares that have not vested at the time of Employee’s Termination
of Service will be forfeited and automatically transferred to and reacquired by
the Company at no cost to the Company upon the date the Employee incurs a
Termination of Service for any reason. The Employee shall not be entitled to a
refund of the price paid for the Shares returned to the Company pursuant to this
paragraph 6. The Employee hereby appoints the Escrow Agent with full power of
substitution, as the Employee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Employee to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
Termination of Service.

 

7. Withholding of Taxes. The Company (or the employing Affiliate) will withhold
a portion of the Shares that have an aggregate market value sufficient to pay
the minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company or the employing Affiliate with
respect to the Shares, unless the Employee makes alternate arrangements
satisfactory to the Committee for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund for any
value of the Shares withheld in excess of the tax obligation as a result of such
rounding. Notwithstanding any contrary provision of this Agreement, no
Restricted Stock will be granted unless and until satisfactory arrangements (as
determined by the Committee) will have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Affiliate) has
the right to retain without notice from salary or other amounts payable to the
Employee, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares.

 

8. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or the Escrow Agent. Except as provided in paragraph 10, after such
issuance, recordation and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares. Notwithstanding
any contrary provisions in this Agreement, any quarterly or other regular,
periodic dividends (as determined by the Company) paid on unvested Shares shall
be forfeited by the Employee and automatically returned to the Company. The
Company shall be entitled to receive any dividends and/or distributions on any
Shares held by the Escrow Agent until such Shares have vested in the manner set
forth in paragraphs 3 through 5.

 

5



--------------------------------------------------------------------------------

9. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Affiliate
employing the Employee, as the case may be, shall not be deemed a Termination of
Service for the purposes of this Agreement.

 

10. Changes in Shares. In the event that as a result of a stock or extraordinary
cash dividend, stock split, distribution, reclassification, recapitalization,
combination of Shares or the adjustment in capital stock of the Company or
otherwise, or as a result of a merger, consolidation, spin-off or other
corporate transaction or event, the Shares will be increased, reduced or
otherwise affected, and by virtue of any such event the Employee will in his or
her capacity as owner of unvested Shares which have been awarded to him or her
(the “Prior Shares”) be entitled to new or additional or different shares of
stock, cash or other securities or property (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities or property will thereupon be considered to be unvested Restricted
Stock and will be subject to all of the conditions and restrictions that were
applicable to the Prior Shares pursuant to this Agreement and the Plan. If the
Employee receives rights or warrants with respect to any Prior Shares, such
rights or warrants may be held or exercised by the Employee, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants will be
considered to be unvested Restricted Stock and will be subject to all of the
conditions and restrictions which were applicable to the Prior Shares pursuant
to the Plan and this Agreement. The Committee in its absolute discretion at any
time may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

 

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Stock Programs,
at Applied Materials, Inc., 2881 Scott Blvd., M/S 2023, Santa Clara, CA 95050,
or at such other address as the Company may hereafter designate in writing.

 

12. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares subject

 

6



--------------------------------------------------------------------------------

to this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

 

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

14. Additional Conditions to Release from Escrow. The Company shall not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to paragraph 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; (b)
the completion of any registration or other qualification of such Shares under
any state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; (c)
the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Committee may establish from time to time for reasons of administrative
convenience.

 

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

16. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares have vested). All actions taken and
all interpretations and determinations made by the Committee in good faith will
be final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

 

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 

20. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Employee expressly warrants that he or she has received a Restricted Stock
award under the Plan, and has received, read and understood a description of the
Plan. The Employee understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

 

21. Labor Law. By accepting this Restricted Stock award, the Employee
acknowledges that: (a) the grant of this Restricted Stock is a one-time benefit
which does not create any contractual or other right to receive future grants of
Restricted Stock, or benefits in lieu of Restricted Stock; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Restricted Stock shall be granted, the number of Shares
subject to each Restricted Stock award, the Purchase Price per Share, and the
time or times when Restricted Stock shall vest, will be at the sole discretion
of the Company; (c) the Employee’s participation in the Plan is voluntary; (d)
the value of this Restricted Stock is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any; (e)
this Restricted Stock is not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of this Restricted Stock ceases
upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) if the
underlying Shares do not increase in value, this award of Restricted Stock will
have no value; (i) this Restricted Stock has been granted to the Employee in the
Employee’s status as an employee of the Company or its Affiliates; (j) any
claims resulting from this Restricted Stock shall be enforceable, if at all,
against the Company; and (k) there shall be no additional obligations for any
Affiliate employing the Employee as a result of this Restricted Stock.

 

22. Disclosure of Employee Information. By accepting this Restricted Stock, the
Employee consents to the collection, use and transfer of personal data as
described in this paragraph. The Employee understands that the Company and its
Affiliates hold certain personal information about him or her, including his or
her name, home address and telephone number, date of birth, social security or
identity number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards of Restricted Stock or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in his or her favor, for the purpose of managing and
administering the Plan (“Data”). The Employee further understands that the
Company and/or its Affiliates will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of his or her
participation in the Plan, and that the Company and/or any of its Affiliates may
each further transfer Data to any third parties assisting

 

8



--------------------------------------------------------------------------------

the Company in the implementation, administration and management of the Plan.
The Employee understands that these recipients may be located in the European
Economic Area, or elsewhere, such as in the U.S. or Asia. The Employee
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award of Restricted Stock of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares of stock on his or her behalf. The Employee understands that he or she
may, at any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the human resources
department and/or the stock option administrator for his or her employer.

 

23. Notice of Governing Law. This award of Restricted Stock shall be governed
by, and construed in accordance with, the laws of the State of California
without regard to principles of conflict of laws.

 

24. Exchange Control Reporting Requirements. In the event that the Employee is
subject to German exchange control law, the Employee agrees to report
cross-border payments in excess of EURO 12,500, unless this reporting obligation
is accomplished through a German bank involved in the transaction. The Employee
also agrees to report any participation in a foreign company exceeding ten
percent (10%) of the total or the voting capital and any receivables or payables
or debts exceeding DM 3,000,000. The monetary limits specified in this Paragraph
24 are subject to change as determined by applicable German law.

 

25. Notice to Directors. If the Employee is a director or shadow director of a
U.K. Affiliate, the Employee agrees to notify the U.K. Affiliate in writing of
his or her interest in the Company and the number of Shares or rights to which
the interest relates. The Employee agrees to notify the U.K. Affiliate when
Shares acquired under the Plan are sold. This disclosure requirement also
applies to any rights or Shares acquired by the Employee’s spouse or child
(under the age of 18).

 

26. Private Offer. If the Employee is a resident in Ireland, this offering is
part of a private transaction; this is not an offer to the public.

 

9